Citation Nr: 1754560	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-59 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1985 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2001 rating decision, the RO denied entitlement to service connection for a right ankle condition.  The Veteran did not file a Notice of Disagreement nor perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the November 2001 rating decision.  

2. The evidence received since the November 2001 rating decision is cumulative or redundant of the evidence of record at the time of the prior denial and does not relate to an unestablished fact necessary to establish the claim of entitlement to service connection for a right ankle condition.


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying service connection for a right ankle condition is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. New and material evidence has not been received and the claim of entitlement to service connection for a right ankle condition is not reopened.  38 C.F.R. §§ 3.156 (2017).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decision-makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a right ankle condition.  The RO previously considered and denied the Veteran's claim of service connection for a right ankle condition in November 2001.  The RO notified the Veteran of the decision and his appellate rights in a December 2001 letter.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the November 2001 rating decision.  Therefore, the November 2001 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

At the time of the prior decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and a May 1999 VA examination.  Service treatment records show complaints of and treatment for a right ankle condition.  However, the May 1999 VA examiner found full range of motion of the ankle, hind mid forefoot and normal strength.  There was no deformity noted.   The diagnosis was status post sprained ankle without residual. The RO denied entitlement to service connection for hemorrhoids, finding no in-service chronic right ankle condition and no evidence of a current disability.    

The Board finds that, with respect to the claim to reopen, the evidence received since the November 2001 rating decision does not relate to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Specifically, the Veteran relates that he has a history of bilateral ankle problems and did not submit evidence that he has been diagnosed with a right ankle condition.  See March 2016 VA Nursing Outpatient Initial Evaluation Note.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)(service connection may not be granted unless a current disability exists).  Accordingly, the claim of entitlement to service connection for a right ankle condition is not reopened.
ORDER

New and material evidence not having been received, the claim to reopen entitlement to service connection for a right ankle condition is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  The Veteran contends that a review of his medical history since service reveals that he has suffered from and been treated for weak and painful knees as well as hypertension and high blood pressure.  See September 2014 VA Form 21-4138 Statement in Support of Claim.  

Bilateral Knee Condition 

The Veteran was afforded a VA examination for his bilateral knee condition in August 2015.  The VA examiner opined that it was less likely as not that the Veteran's present left knee condition was related to left knee complaints during service and less likely than not that the right knee was related to the Veteran's left knee condition.  In support of this opinion, the examiner noted that the Veteran had a post-service left knee injury from a fall in April 2011.  Shortly thereafter, the Veteran underwent surgery.  The examiner also stated that he was unable to render an opinion without resorting to speculation.

The Board notes that in February 1990, the Veteran skinned his left knee on the ground after he was "jumped and mugged" during service.  The examiner did not consider this in-service event with respect to the nature and etiology of the Veteran's bilateral knee condition.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in light of the examiner's additional "speculative" statement, the Board finds that a remand for an addendum opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Hypertension

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  Service treatment records reflect elevated in-service blood pressure readings.  As such, the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his hypertension.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of a bilateral knee condition.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should discuss the February 1990 service treatment record note indicating the Veteran skinned his left knee on the ground after he was "jumped and mugged" and reconcile the examiner's additional statement that he was "unable to render opinion without resorting to speculation."

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition is causally or etiologically related to his military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his right knee condition.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's bilateral knee condition and describe how such a disability generally presents or develops in most cases, in determining the likelihood that bilateral knee condition is related to in-service events as opposed to some other cause.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's hypertension and describe how such a disability generally presents or develops in most cases, in determining the likelihood that hypertension is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


